S&P 500 Index FundSmall Cap Index Fund Institutional and Investor Classes Institutional Class International Equity Index Fund Institutional Class Supplement Dated July 29, 2010 To the Prospectus dated May 1, 2010 Additional Information – Portfolio Holdings Section The second sentence under “Portfolio Holdings” on page 25 of the Prospectus is hereby replaced with the following: The holdings information is generally posted to the website approximately twenty days after the end of the month and remains available for six months thereafter. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
